UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3721 DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 5/31/11 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 7 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 8 Statement of Investments 32 Statement of Assets and Liabilities 33 Statement of Operations 34 Statement of Changes in Net Assets 35 Financial Highlights 36 Notes to Financial Statements 43 Report of Independent Registered Public Accounting Firm 44 Important Tax Information 45 Board Members Information 48 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Intermediate Municipal Bond Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Intermediate Municipal Bond Fund, Inc., covering the 12-month period from June 1, 2010, through May 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. economy appears to have hit a soft patch in the spring of 2011 after accelerating over the second half of 2010. Disappointing labor, housing and manufacturing data have come at a time of higher energy prices and some tightening of monetary policy in global markets. In our view, the current slowdown should be relatively brief as the world recovers from the supply shocks created by weather impacts on food production, the decline in Libyan oil exports and supply-chain disruptions stemming from Japan’s natural and nuclear disasters. The municipal bond market produced mildly positive total returns, on average, in this choppy economic environment. Although municipal bonds were undermined over much of the reporting period as credit concerns intensified and supply-and-demand dynamics changed, bond prices rebounded in the spring when investors delayed their expectations of rising short-term interest rates. We remain optimistic as the U.S. economy moves through the middle stages of its cycle. Indeed, global macroeconomic policy generally has remained stimulative despite the recent efforts of some central banks to forestall inflationary pressures. We continue to expect sustainable economic growth, a rising but volatile uptrend in inflation and an improving U.S. labor market in the months ahead.As always, to determine how these forces may affect your investments, we urge you to talk regularly with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2010, through May 31, 2011, as provided by Steven Harvey, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended May 31, 2011, Dreyfus Intermediate Municipal Bond Fund achieved a total return of 3.65%. 1 The Barclays Capital 7-Year Municipal Bond Index (the “Index”), the fund’s benchmark, achieved a total return of 5.22% for the same period. 2 Municipal bonds encountered heightened volatility during the final quarter of 2010 before rebounding in 2011 when a reduced supply of newly issued bonds was met by robust investor demand. The fund produced a lower return than the Index, mainly due to weakness among escrowed municipal bonds. The Fund’s Investment Approach The fund seeks the maximum amount of current income exempt from federal income tax as is consistent with the preservation of capital.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal personal income tax. The fund invests at least 80% of its assets in municipal bonds rated A or higher, or the unrated equivalent as determined by Dreyfus. The fund may invest up to 20% of its assets in municipal bonds rated below A, including bonds rated below investment grade (“high yield” or “junk” bonds) or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the fund’s portfolio ranges between three and 10 years. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) pricing inefficiencies in the municipal bond market.We actively trade among various sectors, such as pre-refunded, general obligation and revenue, based on their apparent relative values. Municipal Bonds Rebounded from Volatility Municipal bonds produced generally attractive total returns early in the reporting period amid robust investor demand for a limited supply of newly issued securities. However, municipal bonds encountered heightened volatility over the final months of 2010 as the U.S. economic recovery appeared to gain traction, inflation fears intensified and long-term interest rates climbed. In addition, it became clearer toward the end of 2010 that the federally subsidized Build America Bonds program would be allowed to expire at the end of the year. Investors sold intermediate- and longer-maturity bonds in November and December in anticipation of a surge in the supply at year-end of newly issued securities as states and municipalities rushed to lock in federal subsidies. The national municipal bond market stabilized over the first five months of 2011, when the supply of newly issued securities declined sharply due to the surge in issuance at the end of 2010 and the efforts among state and local governments to rein in spending and borrowing. Although revenues have increased for most states over the past year, tax receipts generally have remained below their pre-recession levels while costs have moved higher, particularly those related to pensions and health care benefits for public-sector retirees. Most states have addressed their budget deficits through a combination of cost-reduction and revenue-enhancement measures. Escrowed Bonds Dampened Relative Performance Underweighted exposure to escrowed bonds undermined the fund’s relative performance during the fall of 2010, a time when investors favored riskier securities. However, weakness among these traditionally defensive securities was offset to a degree by strength in other areas, including an emphasis on revenue bonds and a correspondingly light position in general obligation bonds. Results were particularly attractive 4 from bonds backed by revenues from hospitals, airports and industrial development projects. In addition, the fund benefited from its holdings of callable bonds, which gained value as longer term yields—and the likelihood of early redemption—declined later in the reporting period. Bonds from California, Illinois, New Jersey and other states that had been hit hard during the market sell-off in late 2010 also exceeded market averages during the rebound in 2011. We had added to such positions during the downturn when our analysts judged that they were priced below their intrinsic values. Weathering a Period of Transition We have been encouraged by the municipal bond market’s resilience. Although we expect additional bouts of market volatility over the near term as investors react to macroeconomic developments and the supply of newly issued bonds increases, we remain optimistic over the longer term. Once the transition to a more ample supply of tax-exempt securities is complete, demand seems likely to stay robust as investors respond to higher state taxes and possible federal tax increases down the road. In the meantime, we intend to maintain a relatively defensive investment posture with an emphasis on liquidity in order to keep funds available for new opportunities as they arise. June 15, 2011 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital 7-Year Municipal Bond Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 7-year tax- exempt bond market, consisting of municipal bonds with maturities of 6-8 years. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 5/31/11 1 Year 5 Years 10 Years Fund 3.65% 4.33% 3.97% Barclays Capital 7-Year Municipal Bond Index 5.22% 5.85% 5.25% † Source: Lipper Inc. Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The above graph compares a $10,000 investment made in Dreyfus Intermediate Municipal Bond Fund, Inc. on 5/31/01 to a $10,000 investment made in the Barclays Capital 7-Year Municipal Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in municipal securities and maintains a portfolio with a weighted average maturity ranging between 3 and 10 years.The fund’s performance shown in the line graph above takes into account fees and expenses.The Index, unlike the fund, is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 7-year tax-exempt bond market, consisting of municipal bonds with maturities of 6-8 years.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Intermediate Municipal Bond Fund, Inc. from December 1, 2010 to May 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2011 Expenses paid per $1,000 † $ 3.84 Ending value (after expenses) $1,025.40 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2011 Expenses paid per $1,000 † $ 3.83 Ending value (after expenses) $1,021.14 † Expenses are equal to the fund’s annualized expense ratio of .76%, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). The Fund 7 STATEMENT OF INVESTMENTS May 31, 2011 Long-Term Municipal Coupon Maturity Principal Investments—98.5% Rate (%) Date Amount ($) Value ($) Alabama—1.9% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 5,000,000 4,951,500 Alabama Public School and College Authority, Capital Improvement Bonds 5.00 12/1/24 2,500,000 2,726,650 Birmingham Water Works Board, Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 6,310,000 7,142,983 Huntsville Health Care Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/13 1,600,000 1,696,624 Alaska—.7% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/24 3,780,000 4,122,014 Alaska International Airports, Revenue (Insured; AMBAC) 5.50 10/1/12 1,620,000 1,730,533 Arizona—2.2% Arizona Transportation Board, Highway Revenue 5.00 7/1/21 10,990,000 12,223,737 Pima County, Sewer System Revenue Obligations (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 3,250,000 3,531,515 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 3,270,000 3,259,144 California—13.2% ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.13 3/1/18 200,000 206,714 Arcadia Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/20 1,635,000 a 1,040,825 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 6,000,000 6,655,080 California, GO (Various Purpose) 5.25 10/1/20 18,060,000 20,599,597 California, GO (Various Purpose) 5.25 3/1/22 1,250,000 1,389,875 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 3,777,655 California Department of Water Resources, Power Supply Revenue 5.00 5/1/22 4,300,000 4,935,368 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/24 2,500,000 2,756,800 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/24 3,000,000 3,451,890 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,200,250 California Housing Finance Agency, Home Mortgage Revenue 4.55 8/1/21 5,000,000 4,651,950 California Housing Finance Agency, Home Mortgage Revenue 4.60 8/1/21 3,900,000 3,469,479 California Housing Finance Agency, Home Mortgage Revenue 4.95 8/1/23 3,000,000 2,849,700 California Housing Finance Agency, Home Mortgage Revenue 4.70 8/1/26 3,000,000 2,623,080 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 2/1/18 3,300,000 3,133,020 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 3,132,187 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 a 5,870,206 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 a 1,180,874 Los Angeles Department of Airports, Subordinate Revenue (Los Angeles International Airport) 5.25 5/15/25 1,845,000 1,944,261 Rancho Mirage Joint Powers Financing Authority, COP (Eisenhower Medical Center) (Insured; National Public Finance Guarantee Corp.) 4.88 7/1/22 2,890,000 2,813,877 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/23 5,065,000 a 2,620,732 San Diego Public Facilities Financing Authority, Water Revenue 5.00 8/1/24 7,560,000 8,236,166 San Francisco City and County Airport Commission, Second Series Revenue (San Francisco International Airport) 5.00 5/1/17 5,000,000 5,413,100 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/23 5,000,000 5,501,150 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 5,000,000 5,538,100 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 1,935,000 1,634,688 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/22 2,000,000 2,175,320 University of California Regents, General Revenue 5.25 5/15/23 2,500,000 2,797,575 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado—1.2% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 6,124,621 Colorado Springs School District Number 11, GO Improvement Bonds 6.50 12/1/11 2,040,000 2,103,016 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 a 2,000,640 Connecticut—.3% Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/26 1,000,000 1,094,230 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/27 1,000,000 1,085,420 District of Columbia—1.8% District of Columbia, HR (Children’s Hospital Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/18 2,000,000 2,228,600 District of Columbia, Income Tax Secured Revenue 5.00 12/1/25 2,500,000 2,748,000 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) (Prerefunded) 5.00 10/1/16 2,545,000 b 3,027,914 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) (Prerefunded) 5.00 10/1/16 2,660,000 b 3,164,735 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Bonds 5.25 7/1/23 3,725,000 4,144,361 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida—15.0% Bay County, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 2,375,000 2,467,839 Brevard County, Local Option Fuel Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/23 1,260,000 1,267,585 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.25 6/1/17 7,500,000 8,040,375 Collier County, Gas Tax Revenue (Insured; AMBAC) 5.25 6/1/19 2,190,000 2,269,168 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/20 3,500,000 3,930,605 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/22 2,000,000 2,222,120 Florida Education System, University of Florida Housing Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 2,055,000 2,182,657 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/12 5,000,000 5,234,650 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.25 7/1/12 2,000,000 2,099,260 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/16 2,250,000 2,501,010 Florida Municipal Power Agency, Revenue (Stanton II Project) (Insured; AMBAC) 5.50 10/1/15 3,635,000 3,827,146 Florida Ports Financing Commission, Revenue (State Transportation Trust Fund—Intermodal Program) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/16 1,745,000 1,747,635 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Florida Water Pollution Control Financing Corporation, Water PCR 5.25 1/15/21 2,545,000 2,762,699 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,372,614 Hillsborough County, Junior Lien Utility Revenue (Insured; AMBAC) 5.50 8/1/14 3,205,000 3,623,669 Indian River County, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/20 2,265,000 2,445,973 Jacksonville, Better Jacksonville Sales Tax Revenue (Insured; AMBAC) 5.50 10/1/14 1,500,000 1,521,630 Jacksonville, Better Jacksonville Sales Tax Revenue (Insured; AMBAC) 5.50 10/1/15 1,500,000 1,521,630 Jacksonville, Guaranteed Entitlement Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 10/1/16 3,080,000 3,226,639 Jacksonville Aviation Authority, Revenue (Insured; AMBAC) 5.00 10/1/19 3,220,000 3,356,914 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 2,875,000 c 2,873,189 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 6,250,000 7,151,125 Lee County, Transportation Facilities Revenue (Insured; AMBAC) 5.50 10/1/15 2,500,000 2,535,475 Martin County, Utilities System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/12 1,065,000 1,129,550 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Martin County, Utilities System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/13 1,485,000 1,624,976 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/25 2,500,000 2,660,225 Miami-Dade County, Public Service Tax Revenue (UMSA Public Improvements) (Insured; AMBAC) 5.50 4/1/16 2,190,000 2,250,356 Miami-Dade County, Transit System Sales Surtax Revenue (Insured; XLCA) 5.00 7/1/24 2,330,000 2,433,965 Miami-Dade County, Water and Sewer System Revenue 5.38 10/1/24 5,000,000 5,413,800 Miami-Dade County, Water and Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/17 5,000,000 5,832,450 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; FGIC) 5.25 10/1/17 5,000,000 5,341,000 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/15 5,000,000 5,253,100 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/23 2,500,000 2,763,525 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/17 2,105,000 2,407,257 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 6.75 7/1/22 3,000,000 d 1,494,840 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.38 8/1/14 4,000,000 4,430,720 Pasco County, Solid Waste Disposal and Resource Recovery System Revenue 5.00 10/1/16 3,000,000 3,274,560 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Polk County, Constitutional Fuel Tax Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 580,000 615,699 Polk County, Utility System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/18 2,000,000 2,140,060 Sarasota County School Board, COP (Master Lease Program Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/15 1,000,000 1,123,320 Seminole County, Water and Sewer Revenue 5.00 10/1/21 1,050,000 1,126,745 Tampa, Solid Waste System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/16 2,690,000 2,929,007 Volusia County School Board, Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.38 10/1/15 4,000,000 4,185,560 Georgia—2.8% Athens Housing Authority, Student Housing LR (University of Georgia Real Estate Foundation East Campus Housing, LLC Project) (Insured; AMBAC) (Prerefunded) 5.25 12/1/12 2,560,000 b 2,738,483 Athens Housing Authority, Student Housing LR (University of Georgia Real Estate Foundation East Campus Housing, LLC Project) (Insured; AMBAC) (Prerefunded) 5.25 12/1/12 2,700,000 b 2,888,244 Atlanta, Water and Wastewater Revenue 6.00 11/1/20 3,000,000 3,534,450 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/15 5,000,000 5,550,800 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Georgia (continued) DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 4,000,000 4,303,160 Municipal Electric Authority of Georgia, Combustion Turbine Project Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 11/1/16 5,000,000 5,267,600 Hawaii—1.1% Hawaii, Airports System Revenue 5.00 7/1/18 6,000,000 6,491,640 Honolulu City and County, Wastewater System Revenue (Second Bond Resolution) 5.00 7/1/22 2,500,000 2,808,750 Idaho—.2% Idaho Health Facilities Authority, Revenue (Trinity Health Credit Group) 6.13 12/1/28 1,450,000 1,593,753 Illinois—4.6% Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) 5.00 1/1/17 2,500,000 2,792,675 Chicago, General Airport Third Lien Revenue (Chicago O’Hare International Airport) (Insured; CIFG) 5.50 1/1/15 6,450,000 6,965,484 Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 2,500,000 2,653,325 Chicago, GO (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/20 1,450,000 1,531,867 Cook County Community High School District Number 219, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/24 2,020,000 2,089,953 Illinois, GO 5.00 1/1/17 5,500,000 5,970,140 Illinois, GO 5.00 1/1/24 6,200,000 6,142,650 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Illinois (continued) Illinois, Sales Tax Revenue 5.00 6/15/18 1,700,000 1,942,437 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/25 5,000,000 5,185,200 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 0/5.55 6/15/21 2,500,000 e 2,535,100 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 1,500,000 1,541,895 Indiana—1.6% Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5.00 5/1/13 1,000,000 1,071,760 Indianapolis, Gas Utility Distribution System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/23 3,500,000 3,775,240 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 7,700,000 8,722,945 Kansas—1.2% Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.65 9/1/18 9,130,000 10,458,415 Kentucky—.5% Kentucky Municipal Power Agency, Power System Revenue (Prairie State Project) (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/19 2,000,000 2,231,920 Pikeville, Hospital Improvement Revenue (Pikeville Medical Center, Inc. Project) 6.25 3/1/23 2,195,000 2,415,532 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Louisiana—.2% Louisiana State University Board of Supervisors and Agricultural and Mechanical College, Auxiliary Revenue 5.00 7/1/25 2,000,000 2,128,280 Maryland—.2% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.38 6/1/25 1,500,000 1,447,800 Massachusetts—2.2% Massachusetts, Consolidated Loan 5.00 4/1/24 7,500,000 8,505,600 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/23 2,550,000 2,677,092 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 2,990,000 3,052,371 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 4.60 1/1/22 5,000,000 5,007,700 Michigan—2.7% Detroit, Sewage Disposal System Senior Lien Revenue 6.50 7/1/24 4,765,000 5,332,654 Detroit, Water Supply System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 5,000,000 5,107,700 Detroit School District, School Building and Site Improvement Bonds (GO— Unlimited Tax) (Insured; FGIC) 6.00 5/1/19 2,965,000 3,342,237 Michigan, GO (Environmental Program) 5.00 11/1/19 2,000,000 2,278,460 Michigan Building Authority, Revenue (State Police Communications System) 5.25 10/1/13 1,945,000 2,145,860 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Michigan (continued) Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 2,500,000 2,562,975 Wayne County Airport Authority, Junior Lien Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/22 2,500,000 2,436,450 Minnesota—1.6% Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/25 5,000,000 5,120,800 Minnesota Public Facilities Authority, Clean Water Revenue (Prerefunded) 5.00 3/1/17 7,500,000 b 8,941,650 Mississippi—.5% Mississippi Development Bank, Special Obligation Revenue (Madison County Highway Construction Project) (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/22 3,875,000 4,191,432 Missouri—.4% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 6.00 6/1/20 3,160,000 3,491,389 Nevada—1.7% Clark County, Airport System Revenue 5.00 7/1/22 3,300,000 3,585,087 Clark County School District, Limited Tax GO 5.00 6/15/25 4,950,000 5,144,188 The Fund 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Nevada (continued) Director of the State of Nevada Department of Business and Industry, SWDR (Republic Services, Inc. Project) 5.63 6/1/18 5,000,000 5,454,700 New Jersey—6.5% Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 3,000,000 2,993,520 Casino Reinvestment Development Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/19 5,000,000 5,116,400 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.38 6/15/15 3,300,000 3,492,852 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/16 1,000,000 1,063,130 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 12/15/18 5,000,000 5,515,100 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 9/1/20 5,000,000 5,418,500 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 9/1/23 7,325,000 7,828,813 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.75 9/1/23 3,500,000 3,863,755 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corporation) 5.00 9/1/18 5,500,000 5,848,590 New Jersey Health Care Facilities Financing Authority, Revenue (South Jersey Hospital Issue) 6.00 7/1/12 1,480,000 1,502,674 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 6/1/21 4,070,000 4,392,466 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 12/15/18 3,000,000 3,319,530 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 12/15/18 5,000,000 5,430,450 New Mexico—1.3% Jicarilla, Apache Nation Revenue 5.00 9/1/11 545,000 549,567 Jicarilla, Apache Nation Revenue 5.00 9/1/13 2,195,000 2,298,428 New Mexico Hospital Equipment Loan Council, Hospital System Revenue (Presbyterian Healthcare Services) 6.00 8/1/23 7,500,000 8,352,075 New York—6.1% Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 2.26 9/1/15 3,000,000 f 2,986,830 New York City, GO 5.00 8/1/17 2,000,000 2,321,360 New York City, GO 5.00 8/1/18 5,000,000 5,612,500 New York City, GO 5.00 4/1/20 2,500,000 2,757,650 New York City, GO 5.00 8/1/20 2,655,000 3,096,925 New York City, GO 5.00 4/1/22 4,810,000 5,186,479 New York City, GO 5.00 8/1/22 3,000,000 3,353,250 The Fund 21 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/22 4,385,000 4,808,459 New York Local Government Assistance Corporation, GO 5.25 4/1/16 3,425,000 3,923,748 New York State Dormitory Authority, Mortgage Hospital Revenue (The Long Island College Hospital) (Collateralized; FHA) 6.00 8/15/15 2,360,000 2,456,642 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.25 7/1/24 800,000 820,672 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/21 2,500,000 2,903,900 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/18 5,000,000 5,559,750 New York State Urban Development Corporation, Corporate Purpose Subordinate Lien 5.13 7/1/19 2,000,000 2,119,380 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, L.P. Facility) 5.45 11/15/12 2,000,000 2,031,820 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.38 6/1/28 2,825,000 2,387,690 North Carolina—2.3% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.13 1/1/14 3,000,000 3,174,840 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/21 1,200,000 1,426,632 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) North Carolina (continued) North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 4.75 10/1/13 1,000,000 992,760 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 5.13 10/1/19 1,250,000 1,193,962 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/16 2,540,000 2,699,995 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/17 10,000,000 10,618,600 Ohio—3.2% Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) 6.00 1/1/17 5,000,000 5,419,400 Knox County, Hospital Facilities Revenue (Knox Community Hospital) (Insured; Radian) 5.00 6/1/12 785,000 794,962 Montgomery County, Revenue (Miami Valley Hospital) 5.75 11/15/22 2,970,000 3,304,808 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; CIFG) (Prerefunded) 5.25 5/1/16 3,230,000 b 3,837,757 Ohio Water Development Authority, PCR (Buckeye Power, Inc. Project) (Insured; AMBAC) 5.00 5/1/22 4,030,000 4,223,238 Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue (Water Quality Series) 5.00 12/1/23 5,000,000 5,672,750 The Fund 23 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Ross County, Hospital Facilities Revenue (Adena Health System) 5.75 12/1/22 3,835,000 4,103,297 Pennsylvania—4.3% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; FGIC) 5.00 1/1/19 3,395,000 3,516,168 Allegheny County Industrial Development Authority, EIR (USX Corporation Project) 4.75 11/1/11 2,000,000 2,045,760 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 5.65 12/15/17 790,000 774,864 Delaware River Joint Toll Bridge Commission, Bridge Revenue 5.25 7/1/13 2,500,000 2,699,875 Delaware Valley Regional Finance Authority, Local Government Revenue 5.75 7/1/17 6,830,000 7,788,044 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.13 3/15/23 2,045,000 2,132,567 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital) (Insured; AMBAC) 6.10 6/1/12 3,440,000 3,602,746 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 4,000,000 4,685,600 Philadelphia, GO (Insured; XLCA) 5.25 2/15/13 5,535,000 5,863,336 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.38 9/15/17 2,275,000 2,286,239 Philadelphia School District, GO 5.00 9/1/17 1,160,000 1,286,730 24 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania (continued) Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.00 12/1/12 525,000 541,417 Rhode Island—.4% Rhode Island Student Loan Authority, Student Loan Program Revenue (Insured; AMBAC) 4.80 12/1/21 3,600,000 3,423,888 South Carolina—2.8% Berkeley County School District, Installment Purchase Revenue (Securing Assets for Education) 5.25 12/1/21 9,395,000 9,903,739 Charleston Educational Excellence Financing Corporation, Installment Purchase Revenue (Charleston County School District, South Carolina Project) 5.25 12/1/21 4,500,000 4,845,240 Hilton Head Island Public Facilities Corporation, COP (Insured; AMBAC) 5.00 3/1/13 1,065,000 1,132,979 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 5,000,000 5,542,000 Tobacco Settlement Revenue Management Authority, Tobacco Settlement Asset-Backed Refunding Bonds 5.00 6/1/18 2,485,000 2,488,280 Texas—4.8% Austin, Electric Utility System Revenue 5.00 11/15/23 1,550,000 1,694,754 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 5.38 4/1/19 2,000,000 2,001,040 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; XLCA) 6.13 11/1/18 5,000,000 5,013,700 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 4,000,000 3,999,480 The Fund 25 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Fort Bend Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/23 7,105,000 8,168,761 Gulf Coast Waste Disposal Authority, Bayport Area System Revenue (Insured; AMBAC) 5.00 10/1/14 2,065,000 2,234,764 North Texas Tollway Authority, System Revenue 6.00 1/1/23 3,000,000 3,340,470 Port of Corpus Christi Industrial Development Corporation, Revenue (Valero Refining and Marketing Company Project) 5.40 4/1/18 1,280,000 1,280,064 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/23 5,000,000 5,508,250 Tarrant County Health Facilities Development Corporation, Health Resources System Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 2/15/14 5,000,000 5,633,750 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/23 2,000,000 2,261,440 Utah—.5% Jordanelle Special Service District, Special Assessment Bonds (Improvement District Number 1999-1) 8.00 10/1/11 900,000 879,759 Utah Building Ownership Authority, LR (State Facilities Master Lease Program) 5.00 5/15/17 1,825,000 1,983,757 Utah Building Ownership Authority, LR (State Facilities Master Lease Program) (Prerefunded) 5.00 5/15/14 1,125,000 b 1,268,055 Virginia—.2% Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.25 6/1/12 1,440,000 b 1,458,029 26 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Washington—4.6% Energy Northwest, Columbia Generating Station Electric Revenue 5.00 7/1/21 5,000,000 5,512,700 Energy Northwest, Columbia Generating Station Electric Revenue 5.00 7/1/23 5,000,000 5,414,150 Franklin County, GO (Pasco School District Number 1) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 6/1/13 5,000,000 b 5,477,500 Goat Hill Properties, LR (Government Office Building Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/20 2,360,000 2,533,318 Port of Seattle, Intermediate Lien Revenue 5.00 2/1/18 2,500,000 2,710,775 Port of Seattle, Limited Tax GO 5.75 12/1/25 1,000,000 1,106,140 Port of Seattle, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/16 5,000,000 5,290,400 Port of Tacoma, Limited Tax GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/20 3,025,000 3,405,848 Washington, GO 5.75 10/1/12 965,000 1,001,342 Washington, GO 5.75 10/1/12 10,000 10,402 Washington, GO (Various Purpose) 5.00 2/1/22 2,500,000 2,876,725 Washington, GO (Various Purpose) (Insured; AMBAC) 5.00 1/1/19 3,600,000 4,040,460 Wisconsin—.4% Wisconsin Public Power Inc., Power Supply System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/19 2,950,000 3,182,165 The Fund 27 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related—3.3% Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,500,000 1,501,590 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/22 2,500,000 2,566,000 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 2,500,000 2,569,125 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.50 7/1/24 1,750,000 1,786,785 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/12 2,440,000 2,446,686 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/16 510,000 546,679 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/18 3,000,000 3,235,740 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/23 2,670,000 2,797,279 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Insured; XLCA) 5.25 7/1/20 2,000,000 2,053,680 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.50 8/1/21 8,000,000 8,903,360 Total Long-Term Municipal Investments (cost $815,654,716) 28 Short-Term Municipal Coupon Maturity Principal Investments—.5% Rate (%) Date Amount ($) Value ($) California—.5% California Infrastructure and Economic Development Bank, Revenue, Refunding (Los Angeles County Museum of Natural History Foundation) (LOC; Wells Fargo Bank) 0.10 6/1/11 3,000,000 g 3,000,000 Irvine Assessment District Number 03-19, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.13 6/1/11 1,300,000 g 1,300,000 New York—.0% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.13 6/1/11 100,000 g 100,000 Total Short-Term Municipal Investments (cost $4,400,000) Total Investments (cost $820,054,716) 99.0% Cash and Receivables (Net) 1.0% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At May 31, 2011, this security was valued at $2,873,189 or 0.3% of net assets. d Non-income producing—security in default. e Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. f Variable rate security—interest rate subject to periodic change. g Variable rate demand note—rate shown is the interest rate in effect at May 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 29 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 30 Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † AAA Aaa AAA 29.0 AA Aa AA 39.0 A A A 23.9 BBB Baa BBB 5.3 BB Ba BB .6 F1 MIG1/P1 SP1/A1 .5 Not Rated h Not Rated h Not Rated h 1.7 † Based on total investments. h Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 31 STATEMENT OF ASSETS AND LIABILITIES May 31, 2011 Cost Value Assets ($): Investments in securities—See Statement of Investments 820,054,716 849,906,221 Interest receivable 12,883,776 Receivable for shares of Common Stock subscribed 122,969 Prepaid expenses 166,849 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 550,777 Cash overdraft due to Custodian 602,855 Payable for investment securities purchased 3,271,140 Payable for shares of Common Stock redeemed 387,291 Accrued expenses 115,726 Net Assets ($) Composition of Net Assets ($): Paid-in capital 832,871,622 Accumulated net realized gain (loss) on investments (4,571,101) Accumulated net unrealized appreciation (depreciation) on investments 29,851,505 Net Assets ($) Shares Outstanding (300 million shares of $.001 par value Common Stock authorized) 63,428,977 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 32 STATEMENT OF OPERATIONS Year Ended May 31, 2011 Investment Income ($): Interest Income Expenses: Management fee—Note 3(a) 5,212,337 Shareholder servicing costs—Note 3(b) 973,789 Professional fees 79,997 Custodian fees—Note 3(b) 72,523 Directors’ fees and expenses—Note 3(c) 67,000 Registration fees 36,527 Prospectus and shareholders’ reports 28,541 Loan commitment fees—Note 2 14,114 Interest expense—Note 2 106 Miscellaneous 64,769 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (1,602) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 4,221,440 Net unrealized appreciation (depreciation) on investments (5,269,250) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 33 STATEMENT OF CHANGES IN NET ASSETS Year Ended May 31, 2011 2010 Operations ($): Investment income—net 30,635,816 30,052,014 Net realized gain (loss) on investments 4,221,440 1,027,307 Net unrealized appreciation (depreciation) on investments (5,269,250) 27,163,287 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net Capital Stock Transactions ($): Net proceeds from shares sold 101,505,301 102,919,170 Dividends reinvested 23,223,511 22,227,719 Cost of shares redeemed (128,054,855) (76,696,602) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 862,442,660 785,392,351 End of Period Undistributed investment income—net — 252,549 Capital Share Transactions (Shares): Shares sold 7,509,367 7,714,672 Shares issued for dividends reinvested 1,726,097 1,670,706 Shares redeemed (9,586,589) (5,761,280) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 34 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended May 31, 2011 2010 2009 2008 2007 Per Share Data ($): Net asset value, beginning of period 13.52 13.06 13.12 13.21 13.18 Investment Operations: Investment income—net a .48 .49 .51 .50 .49 Net realized and unrealized gain (loss) on investments .00 b .45 (.07) (.09) .03 Total from Investment Operations .48 .94 .44 .41 .52 Distributions: Dividends from investment income—net (.47) (.48) (.50) (.50) (.49) Net asset value, end of period 13.53 13.52 13.06 13.12 13.21 Total Return (%) 3.65 7.42 3.44 3.16 4.03 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .75 .75 .78 .81 .80 Ratio of net expenses to average net assets .75 .75 .77 .79 .80 Ratio of interest and expense related to floating rates notes issued to average net assets — — .02 .05 .06 Ratio of net investment income to average net assets 3.53 3.68 3.94 3.81 3.72 Portfolio Turnover Rate 21.46 13.22 22.75 28.89 23.87 Net Assets, end of period ($ x 1,000) 858,152 862,443 785,392 831,359 734,048 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. See notes to financial statements. The Fund 35 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Intermediate Municipal Bond Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective is to seek the maximum amount of current income exempt from federal income tax as is consistent with the preservation of capital.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”) serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its 36 evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) The following is a summary of the inputs used as of May 31, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds — 849,906,221 — In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at May 31, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. In addition,ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective 38 for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed delivery basis may be settled a month or more after the trade date. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended May 31, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) Each of the tax years in the four-year period ended May 31, 2011 remains subject to examination by the Internal Revenue Service and state taxing authorities. At May 31, 2011, the components of accumulated earnings on a tax basis were as follows: undistributed tax exempt income $484,033, accumulated capital losses $5,397,021 and unrealized appreciation $30,677,425. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to May 31, 2011. If not applied, $1,169,736 of the carryover expires in fiscal 2016, $3,912,775 expires in fiscal 2017 and $314,510 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended May 31, 2011 and May 31, 2010 were as follows: tax exempt income $30,552,249 and $29,642,378 and ordinary income $348 and $208, respectively. During the period ended May 31, 2011, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments and dividend reclassification, the fund decreased accumulated undistributed investment income-net by $335,768, increased accumulated net realized gain (loss) on investments by $335,355 and increased paid-in capital by $413. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. 40 The average amount of borrowings outstanding under the Facilities during the period ended May 31, 2011, was approximately $7,100 with a related weighted average annualized interest rate of 1.49%. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .60% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the fund’s average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquires regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended May 31, 2011, the fund was charged $518,383, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2011, the fund was charged $283,867 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) related to fund subscriptions and redemptions. During the period ended May 31, 2011, the fund was charged $28,070 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $1,602. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2011, the fund was charged $72,523 pursuant to the custody agreement. During the period ended May 31, 2011, the fund was charged $6,387 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $435,028, shareholder services plan fees $41,000, custodian fees $28,943, chief compliance officer fees $3,006 and transfer agency per account fees $42,800. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended May 31, 2011, amounted to $184,108,348 and $184,476,575, respectively. At May 31, 2011, the cost of investments for federal income tax purposes was $819,228,796; accordingly, accumulated net unrealized appreciation on investments was $30,677,425, consisting of $36,018,174 gross unrealized appreciation and $5,340,749 gross unrealized depreciation. 42 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Intermediate Municipal Bond Fund, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus Intermediate Municipal Bond Fund, Inc., including the statement of investments, as of May 31, 2011, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein.These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of May 31, 2011 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Intermediate Municipal Bond Fund, Inc. at May 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York July 26, 2011 The Fund 43 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during its fiscal year ended May 31, 2011 as “exempt-interest dividends” (not generally subject to regular federal income tax), except $348 that is being designated as an ordinary income distribution for reporting purposes. Where required by federal tax law rules, shareholders will receive notification of their portion of the fund’s taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2011 calendar year on Form 1099-DIV and their portion of the fund’s tax-exempt dividends paid for the 2011 calendar year on Form 1099-INT, both of which will be mailed in early 2012. 44 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (67) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— David W. Burke (75) Board Member (1980) Principal Occupation During Past 5Years: • Corporate Director and Trustee No. of Portfolios for which Board Member Serves: 84 ————— William Hodding Carter III (76) Board Member (1988) Principal Occupation During Past 5Years: • Professor of Leadership & Public Policy, University of North Carolina, Chapel Hill (2006-present) • President and Chief Executive Officer of the John S. and James L. Knight Foundation (1998-2006) No. of Portfolios for which Board Member Serves: 29 ————— Gordon J. Davis (69) Board Member (2006) Principal Occupation During Past 5Years: • Partner in the law firm of Dewey & LeBoeuf LLP Other Public Company Board Memberships During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-present) • The Phoenix Companies, Inc., a life insurance company, Director (2000-present) No. of Portfolios for which Board Member Serves: 45 The Fund 45 BOARD MEMBERS INFORMATION (Unaudited) (continued) Joni Evans (69) Board Member (2006) Principal Occupation During Past 5Years: • Chief Executive Officer, www.wowOwow.com an online community dedicated to women’s conversations and publications (2007-present) • Principal, Joni Evans Ltd. (publishing) (2006-present) • Senior Vice President of the William Morris Agency (1994-2006) No. of Portfolios for which Board Member Serves: 29 ————— Ehud Houminer (70) Board Member (1994) Principal Occupation During Past 5Years: • Executive-in-Residence at the Columbia Business School, Columbia University (1992-present) Other Public Company Board Memberships During Past 5Years: • Avnet Inc., an electronics distributor, Director (1993-present) No. of Portfolios for which Board Member Serves: 64 ————— Richard C. Leone (70) Board Member (1980) Principal Occupation During Past 5Years: • President of The Century Foundation (formerly,The Twentieth Century Fund, Inc.), a tax exempt research foundation engaged in the study of economic, foreign policy and domestic issues Other Public Company Board Memberships During Past 5Years: • Partnership for a Secure America, Director No. of Portfolios for which Board Member Serves: 29 ————— Hans C. Mautner (73) Board Member (1980) Principal Occupation During Past 5Years: • President—International Division and an Advisory Director of Simon Property Group, a real estate investment company (1998-2010) • Chairman and Chief Executive Officer of Simon Global Limited (1999-2010) No. of Portfolios for which Board Member Serves: 29 46 Robin A. Melvin (47) Board Member (1995) Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-present) • SeniorVice President, Mentor, a national non-profit youth mentoring organization (1992-2005) No. of Portfolios for which Board Member Serves: 56 ————— Burton N. Wallack (60) Board Member (2006) Principal Occupation During Past 5Years: • President and Co-owner of Wallack Management Company, a real estate management company No. of Portfolios for which Board Member Serves: 29 ————— John E. Zuccotti (73) Board Member (1980) Principal Occupation During Past 5Years: • Chairman of Brookfield Properties, Inc. • Senior Counsel of Weil, Gotshal & Manges, LLP • Emeritus Chairman of the Real Estate Board of New York Other Public Company Board Memberships During Past 5Years: • Emigrant Savings Bank, Director (2004-present) • Doris Duke Charitable Foundation,Trustee (2006-present) No. of Portfolios for which Board Member Serves: 29 ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Arnold S. Hiatt, Emeritus Board Member The Fund 47 OFFICERS OF THE FUND (Unaudited) 48 The Fund 49 OFFICERS OF THE FUND (Unaudited) (continued) 50 NOTES Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Ehud Houminer, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. Houminer is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $ 44,719 in 2010 and $30,312 in 2011. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $5,382 in 2010 and $6,000 in 2011. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2010 and $0 in 2011. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $3,184 in 2010 and $3,948 in 2011. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2010 and $0 in 2011. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $0 in 2010 and $550 in 2011. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2010 and $0 in 2011. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $28,017,293 in 2010 and $19,526 in 2011. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 25, 2011 By: /s/ James Windels James Windels, Treasurer Date: July 25, 2011 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
